Citation Nr: 0321137	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  96-20 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for multiple joint 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1956 to September 1959, and from March 1960 to May 
1979.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1996 rating decision 
by the Baltimore, Maryland, Regional Office (RO or AOJ) of 
the Department of Veterans Affairs (VA).  In August 1997 and 
November 1998, the Board remanded the case to the RO for 
additional development.  In July 1998 and March 2003, the 
veteran testified at personal hearings before the 
undersigned.  Transcripts of those hearings are of record.


REMAND

In a November 1998 remand order the Board requested the RO to 
provide the veteran a VA examination by a specialist familiar 
with diving injuries or decompression disorders to determine 
the nature and etiology of his multiple joint arthritis.  
Although the subsequent record shows the veteran was provided 
an examination and that a nexus opinion was obtained, the 
September 2000 examiner did not identify any acquired 
expertise as to this matter or provide any specific rationale 
for the opinion provided.  The United States Court of Appeals 
for Veterans Claims (Court) has held that where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

During the course of this appeal there was a significant 
change in VA law.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 
et seq.) became law.  Regulations implementing the VCAA have 
also been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  See VAOPGCPREC 11-2000.  In claims for 
disability compensation the VCAA requires VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  The veteran's service medical records 
include notation to various orthopedic complaints and 
treatment for diving-related injuries, and an September 1977 
report indicating that there was no evidence of the type of 
changes associated with caisson's disease.

In addition, the veteran has submitted additional evidence 
(copies of medical literature related to decompression 
illness and caisson's disease) in support of his claim 
without waiver of agency of original jurisdiction 
consideration.  Therefore, further development is required 
prior to appellate review.

Accordingly, the case is REMANDED for the following:

1.  The veteran's claims file should be 
forwarded to the September 2000 VA 
examiner for information as to the 
examiner's acquired expertise in this 
field and to reconcile the provided 
opinion with the November 1994 private 
physician's etiological opinion.  The 
examiner should comment upon the 
relevance, if any, of the medical 
literature provided by the veteran.  The 
examiner should also address whether it 
is at least as likely as not that the 
veteran's arthritis resulted from any 
other trauma shown to have been incurred 
during active service.  The claims folder 
must be available to, and reviewed by, 
the examiner.  A complete rationale 
should be provided for any opinions 
given.

If the September 2000 VA examiner is 
unavailable, the RO should schedule the 
veteran for an additional VA examination 
by an appropriate specialist for an 
opinion as to whether it is at least as 
likely as not that his arthritis resulted 
from a diving/decompression injury or any 
other trauma shown to have been incurred 
during active service.  Information 
should be provided as to the VA 
examiner's expertise as to such matters 
and as to any medical literature reviewed 
in reaching an opinion as to etiology.  
The examiner should reconcile any 
provided opinion with the November 1994 
private physician's etiological opinion.  
The claims folder must be available to, 
and reviewed by, the examiner.  A 
complete rationale should be provided for 
any opinions given.  

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
If the benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


